                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

David Keeley,

            Plaintiff,

      v.                                   Case No. 2:18-cv-1355

Brad Eller, et al.,

            Defendants.

                              OPINION AND ORDER
      This is an action filed by David Keeley, proceeding pro se,
against Health Care Administrator Brad Eller, and other officials
and   employees    of   the   Ohio    Department     of    Rehabilitation     and
Correction.     Plaintiff alleges that while he was incarcerated at
the   Belmont     Correctional       Institution,        the   defendants     were
deliberately indifferent to a serious medical condition by failing
to properly treat an eye injury and causing a delay in scheduling
surgery and treatment.
      The   magistrate    judge      conducted      an     initial   screen    of
plaintiff’s complaint pursuant to 28 U.S.C. §1915(e)(2).                    In an
initial screen report and recommendation filed on November 9, 2018,
the magistrate judge granted plaintiff’s request to proceed in
forma pauperis, but recommended that plaintiff’s complaint be
dismissed as being barred under the Rooker-Feldman doctrine, see
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and Dist. of
Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), and the
doctrine of res judicata.
      The report and recommendation specifically advised plaintiff
that the failure to object to the report and recommendation within
fourteen days of the report “will result in a waiver of the right
to have the District Judge review the Report and Recommendation de
novo, and also operates as a waiver of the right to appeal the
decision     of    the     District   Court         adopting   the    Report   and
Recommendation.”         The time period for filing objections to the
report and recommendation has expired, and no objections have been
filed.
        The court agrees with the conclusions of the magistrate judge,
and   hereby      adopts   the   report       and    recommendation    (Doc.   4).
Plaintiff’s complaint is hereby dismissed pursuant to 28 U.S.C.
§1915(e)(2)(B)(ii), for failure to state a claim for which relief
may be granted.      The clerk shall enter a judgment dismissing this
case.


Date: November 28, 2018                     s/James L. Graham
                                      James L. Graham
                                      United States District Judge




                                          2
